EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. Claims 1-11 and 13-20 are pending. 
Response to Arguments
Applicant’s arguments filed 04/25/2022 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Pipenhagen fails to disclose passing an introducer sheath over the guidewire, through the aperture, and into the body passageway, and subsequently positioning a closure device system along the guidewire in a distal direction so that the guidewire enters a guidewire lumen defined by a guidewire tube of the closure device system. Instead, Pipenhagen discloses removing the guidewire from the introducer sheath prior to positioning the closure device system therein (paragraph 56). Therefore, the 102(b) rejection of claims 1-5, 7, 10, 11, and 16-19 by Pipenhagen has been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, passing an introducer sheath over the guidewire, through the aperture, and into the body passageway, and subsequently positioning a closure device system along the guidewire in a distal direction so that the guidewire enters a guidewire lumen defined by a guidewire tube of the closure device system, the guidewire tube extending through an opening of the toggle and along a thickness of the toggle such that a distal end of the guidewire tube is spaced from the toggle in the distal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 21, 2022